817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WALKER, Jr., Plaintiff-Appellant,v.CITY OF BOWLING GREEN, KENTUCKY; Dale Goins, Patrolman;Henry Potter, Judge, District Court Division II, BowlingGreen, Kentucky;  Thomas Lewis, Judge; Steve Wilson,Assistant County Attorney, Defendants-Appellees.
No. 87-5097.
United States Court of Appeals, Sixth Circuit.
May 11, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's order denying his motions for relief from judgment in this civil rights case.  Pursuant to Rule 9(a), this appeal has been referred to a panel of the court for consideration.  After examination of the record and briefs, the panel unanimously concludes that oral argument is not needed.  Rule 34(a), Fed.  R. App.  P.


2
The district court dismissed the plaintiff's complaint, and this court affirmed the dismissal.  The Supreme Court subsequently denied review.  The plaintiff then filed a motion to amend his pleadings and a motion for relief from judgment, following these motions with numerous supplements.  The district court denied the motions and ordered the district court clerk to stop accepting any further motions in this case.


3
Because the plaintiff filed the motion to amend the pleadings long after the district court entered judgment in this case, the motion is in the nature of a Rule 60(b), Federal Rules of Civil Procedure, motion.  Therefore, both the motion to amend and the motion for relief from judgment are committed to the sound discretion of the district court, and the district court's decision can only be reversed for an abuse of discretion.  In re Salem Mortgage Company, 791 F.2d 456, 459 (6th Cir. 1986).  A reading of the motions filed by the plaintiff shows that he has not alleged facts sufficient to satisfy any of the elements contained in the rule.  So the district court correctly denied the motions.


4
The motion for counsel is denied.  The order of the district court is affirmed pursuant to Rule 9(b)(4), Rules of the Sixth Circuit.